           Case 1:19-vv-00344-UNJ Document 30 Filed 12/02/20 Page 1 of 3




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-344V
                                        UNPUBLISHED


    IVIE DOTSON                                              Chief Special Master Corcoran
    parent and guardian of A.D., a minor,
                                                             Filed: October 27, 2020
                        Petitioner,
    v.                                                       Petitioner’s Motion for a Decision
                                                             Dismissing Her Petition; Varicella
    SECRETARY OF HEALTH AND                                  Vaccination; Insufficient Proof of
    HUMAN SERVICES,                                          Causation; Special Processing Unit
                                                             (SPU)
                       Respondent.


David Charles Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION DISMISSING PETITION1

        On March 5, 2019, Ivie Dotson, parent and guardian of A.D. (“Petitioner”), filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.1 [the “Vaccine Act” or “Program”]. Petitioner alleges two
possible Table injuries stemming from a March 7, 2014 measles, mumps, rubella, and
varicella vaccination: either i) varicella vaccine-strain viral reactivation disease, or ii)
disseminated varicella vaccine-strain viral disease. Petition at 1-2.

      On July 14, 2020, the parties held a telephonic status conference during which I
informed Petitioner’s counsel that I did not believe the current record included sufficient
evidence to establish either of the alleged theories. ECF No. 24. With respect to varicella
vaccine-strain viral reactivation disease, to show that an individual suffered a Table injury,
1
  Because this unpublished order contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the order will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

1
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
         Case 1:19-vv-00344-UNJ Document 30 Filed 12/02/20 Page 2 of 3




“[t]here must be laboratory confirmation that the vaccine-strain of the varicella virus is
present ….” See 42 C.F.R. § 100.3(a) and (b)(12). However, Petitioner’s counsel
confirmed during the call that no laboratory testing occurred. With regard to the
disseminated varicella vaccine-strain viral disease, to establish a Table injury a petitioner
must show that the “varicella illness … involves the skin beyond the dermatome in which
the vaccine was given and/or disease caused by the vaccine-strain varicella in another
organ.” See 42 C.F.R. § 100.3(a) and (b)(11). If strain determination was not done, the
onset of the illness in any organ must occur 7 to 42 days after vaccination. Again, during
the call, Petitioner’s counsel confirmed that no testing was conducted, and the record
indicates onset was within 24 hours.

       An Order to Show Cause was issued, affording Petitioner 30 days to file additional
evidence indicating that A.D. suffered a Table Injury. ECF No. 24. On August 13, 2020,
Petitioner filed a status report stating that there is no additional evidence in support of this
claim. ECF No. 25. On September 1, 2020, a second Order to Show Cause was issued,
affording Petitioner until September 30, 2020, to show cause why this case should not be
dismissed for failure to meet the Table requirements and/or as untimely. ECF No. 26. It
also provided Petitioner with information on how to voluntarily exit the Vaccine Program.
The order concluded by informing Petitioner that non-compliance would be interpreted as
either a failure to prosecute the claim or as an inability to provide necessary support for
the claim. The petition would be dismissed in either event.

       On September 30, 2020, Petitioner filed a Motion to Voluntarily Dismiss pursuant
to Rule 21(a). ECF No. 27. Petitioner indicated in her motion that “[a]n investigation of the
facts and science supporting her case has demonstrated to [P]etitioner that she will be
unable to prove that she is entitled to compensation in the Vaccine Program.” Id. at 1.
Petitioner further indicated that she “understands that a decision by the Special Master
dismissing her petition will result in a judgment against her. She has been advised that
such a judgment will end all her rights in the Vaccine Program.” Id. at 3. The motion further
stated that Respondent reserved the right, pursuant to 42 U.S.C. § 300aa-15(e), to
question the good faith and reasonable basis of Petitioner’s claim and to oppose, if
appropriate, the application for costs. Id. However, Respondent otherwise did not oppose
the motion.

       To receive compensation under the Program, Petitioner must prove either 1) that
she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or 2) that she suffered an injury that was
actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the record
does not disclose that Petitioner suffered a “Table Injury.” Further, the record does not
contain a medical expert’s opinion or any other persuasive evidence indicating that
Petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. § 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate that the vaccinee was
injured by a vaccine. For these reasons, in accordance with § 12(d)(3)(A), Petitioner’s
          Case 1:19-vv-00344-UNJ Document 30 Filed 12/02/20 Page 3 of 3




claim for compensation is denied and this case is dismissed for insufficient proof.
The Clerk shall enter judgment accordingly.2


IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
